Citation Nr: 0908826	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-24 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance of another person 
or at the housebound rate.  



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1997 to 
February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO rating decision.  

Throughout the course of the appeal, the control of the 
claims file has been transferred several times.  In June 
2004, the file was transferred from Philadelphia to the RO in 
Baltimore.  

In October 2005, the file was transferred from the Baltimore 
to the RO in Indianapolis.  In January 2007, the file was 
transferred from Indianapolis to the RO in Philadelphia, 
which is currently VA's Agency of Original Jurisdiction.

In a November 2006 rating decision, the RO granted service 
connection for narcolepsy.  Thus, the issue is not presently 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  

The Veteran was scheduled to testify before a Veterans Law 
Judge at the RO in January 2009, but failed to appear.  Her 
request for a hearing is accordingly deemed to have been 
withdrawn.  See 38 C.F.R. § 20.704(d).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

Upon careful review, the Board finds that the Veteran's claim 
must be remanded for further development.  

The Veteran is currently service-connected for PTSD, rated as 
100% disabling, effective in January 2004; fat necrosis of 
the right thigh, rated as 10% disabling, effective in January 
2004, irritable bowel syndrome (IBS), rated as 30% disabling, 
effective in November 2005; and narcolepsy, rated as 20% 
disabling, effective in January 2004.  

A careful review of the claims file shows that the Veteran 
was awarded Social Security Administration (SSA) disability 
benefits in May 2005.  In support of her claim for SSA 
disability, the Veteran's VA treating psychiatrist  provided 
an evaluation of the Veteran's psychiatric disorders.  The 
February 2006 evaluation report included a notation that due 
to her anxiety-related disorder, the Veteran was completely 
unable to function independently outside the area of her 
home.  

A psychologist also evaluated the Veteran for purposes of 
determining eligibility for SSA disability benefits.  In 
contrast to Dr. CC's evaluation, Dr. MH indicated that the 
Veteran could perform the most basic activities of daily 
living (ADL) and had maintained relatively normal functioning 
from a mental status point of view.  He found that she was 
self sufficient.  

The record also includes extensive VA therapy progress notes 
indicating that the Veteran had been able to obtain 
employment and attend college courses and vocational 
training.  

Other treatment notes seem to show that the Veteran was not 
in need of the aid and attendance of another or permanently 
housebound.  For instance, in a June 2005 progress note, it 
was reported that the Veteran went to help her grandfather in 
January and February of that year.  However, the same note 
also documented the Veteran's complaints of not having enough 
energy on some days to complete her ADLs.  

Similarly, a February 2006 therapy note indicated that the 
Veteran needed to rest in bed for 3 days after going to the 
grocery store due to the anxiety it created.  However, a May 
2006 therapy note reported that the Veteran was trying to get 
a job and was leaving for a 2 week trip abroad with her 
parents.  A May 2007 therapy note documented that the Veteran 
had moved in with her parents temporarily to help them care 
for her nephew.  

The RO should arrange for the Veteran to undergo a VA 
psychiatric examination in order to fully evaluate the 
current severity of her service-connected posttraumatic 
stress syndrome (PTSD) to include whether she has been 
rendered helpless or is so nearly helpless as to require the 
regular aid and attendance of another person or housebound 
for VA purposes.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  See 38 C.F.R. § 3.655.  

If the Veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file a 
copy(ies) of the notice(s) of the examination sent to her by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to her present 
claim.  

The RO's notice letter to the Veteran should explain that she 
has a full one-year period for response.  Further, the RO 
should advise the Veteran of the elements required to 
establish entitlement to SMC and entitlement to an increased 
rating per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), Hart v. Mansfield, 21 Vet. App.505 (2007), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to send the Veteran and her 
representative, if any, a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
signed authorization, to enable it to 
obtain any additional evidence pertaining 
to the claim on appeal.  

The RO's letter should advise the Veteran 
of the elements required to establish 
entitlement to SMC and the elements 
required by Dingess/Hartmann, Hart, and 
Vazquez-Flores, as cited above, regarding 
a claim for an increased rating.  The 
letter should advise the Veteran of the 
respective duties of VA and the claimant 
in procuring evidence, and should invite 
the Veteran to provide VA with any 
evidence in her possession relevant to 
her claim that is not already of record.  

2.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional evidence identified, by 
following the procedures set forth in 38 
C.F.R. § 3.159.  Whether or not the 
Veteran responds to the letter above, the 
RO should obtain all of the Veteran's VA 
treatment records not currently of 
record.  

All records/responses obtained should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and her 
representative, if any, of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to undergo 
a VA psychiatric examination to determine 
the current severity of the service-
connected PTSD.  

The entire claims file must be made 
available to the psychiatrist designated 
to examine the Veteran, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should provide an assessment of 
the current severity of the Veteran's 
service-connected PTSD.  

The examiner should also state an opinion 
as to whether the Veteran, as a result of 
service-connected disability or 
disabilities, is in need of regular aid 
and attendance (in other words, that she 
is helpless or is so nearly helpless as to 
require the regular aid and attendance of 
another person).  The criteria for 
establishing the need for aid and 
attendance include consideration of 
whether the Veteran is blind or is so 
nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field 
to 5 degrees or less; or whether she is a 
patient in a nursing home because of 
mental or physical incapacity; or whether 
she establishes a factual need for aid and 
attendance under the criteria set forth 
under 38 C.F.R. § 3.352(a), to include the 
inability to dress/undress, or to keep 
ordinarily clean/presentable; frequent 
adjustment of special 
prosthetic/orthopedic appliances requiring 
the aid of another; inability to feed 
herself; inability to attend to wants of 
nature; or incapacity, physical or mental, 
that requires assistance on a regular 
basis to protect from hazards/dangers 
incident to daily environment. 

The examiner must also state whether the 
Veteran's service-connected disabilities 
result in her, in fact, being permanently 
housebound.  

The examiner should set forth all 
examination findings, along with a 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should re-adjudicate the remanded claim 
in light of all pertinent evidence and 
legal authority.  

If any benefit sought on appeal remains 
denied after readjudication, the RO should 
furnish to the Veteran and her 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no further action until otherwise 
notified, but she has the right to submit additional evidence 
and argument during the appropriate time period.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




